APPEAL OF HENRY GRIMMER.Grimmer v. CommissionerDocket No. 3393.United States Board of Tax Appeals3 B.T.A. 313; 1926 BTA LEXIS 2699; January 14, 1926, Decided Submitted October 15, 1925.  *2699 Clyde H. Hunter, C.P.A., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  *313  Before STERNHAGEN, LANSDON, and ARUNDELL.  The taxpayer appeals from the determination of a deficiency of $1,142.41 in income tax for the year 1920.  He alleges that the Commissioner erred in requiring that the income of the taxpayer and his wife should be included in a joint return after they had elected to file separate returns.  The facts are stipulated.  FINDINGS OF FACT.  On January 1, 1915, a certain farm, consisting of approximately 120 acres located in the County of Bureau, Ill., was purchased for $12,400.  The title was taken in the name of Anna Grimmer, the taxpayer's wife, with whom he was living during the taxable year in question.  Of the consideration paid for the land, $5,000 was paid out of a fund which was inherited by the wife from her mother.  This was her separate property.  The balance, $7,400, was paid out of the general funds that had been accumulated by the husband and wife in the business of farming and loaning money.  The farm was sold in 1920 for $24,000, at a gain of $11,600.  DECISION.  The profit from the sale of the farms*2700  is determined to have been realized by Anna Grimmer in the amount of $11,600.  Final determination will be settled on 15 days' notice, under Rule 50.